DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 2/27/2019.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 2/27/2019 have been received.
Information Disclosure Statement
The information disclosure statement submitted on 2/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Drawings
The drawings are acceptable for the purposes of examination.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0005] “overview of an of” should be “overview of”.
In paragraph [0025], line 4 “by software” should be “by software in a”.
In paragraph [0050], line 6 “FIG. 3 oracle” should be “FIG. 3 the oracle”.
In paragraph [0052], line 1, “is” should be “in”. 
In paragraph [0068], line 7, “508” should be “408”.
In paragraph [0068], line 8 and line 9 the number “505” is not in the drawing.  	For purposes of prior art examination, Examiner is interpreting as referring to a 	generic cluster circle.
In paragraph [0069], line 4 “is found cluster” should be “is found in cluster”.
In paragraph [0069], line 6 “cluster 513 is” should be “cluster 513 has”.
In paragraph [0078], line 2 “is contained the” should be “is contained in the”.
In paragraph [0081] “Decision space cluster” should be “Decision space 	clustering”.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
Claim 1 recites “data” in each line of the claim.  It’s recited as part of the phrases “a first training data” and “a second training data”.  It is unclear if this is meant to be a dataset or a datum.  Data is the plural of datum which would seem to indicate a dataset.  However, it appears to be used as if it were a singular item.  The claim recites “a conflict between a first training data and a second training data” indicates that a single item is being compared.  In another example, the claim recites “wherein the first training data and the second training data have different labels” which also indicates that the intention is singular.  The specification of the instant application also seems to indicate that the intention is singular.  In paragraph [0001], line 4 “resolving training conflicts in training data” indicates plural. But in paragraph [0002], line 2 “a conflict between a first training data and a second training data” indicates singular. For the purpose of prior art examination, Examiner is interpreting that when used in the phrases “a first training data” and “a second training data” it is singular.  In other words, Examiner is interpreting “data” as “datum”.  This interpretation will hold for claims 3, 5, 6, 7, 9, 11, 12, 14, 16, 18, 19, and for any claims that contain the subject phrases that were inadvertently missed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al (Identifying mislabeled training data with the aid of unlabeled data, herein Guan), and Sun et al (Identifying and Correcting Mislabeled Training Instances, herein Sun).
Regarding claim 1,
	Guan teaches a method comprising:
	discovering, by a conflict detection system, a conflict between a first training data and a second training data for a machine learning system, wherein the first training data and the second training data are ground truths that describe a same type of entity, and wherein the first training data and the second training data have different labels; (Guan, page 3, paragraph 2, line 1 “Shown in Fig. 1, majority filtering begins with n equal-sized disjoint subsets of the training set E (step 1) and the empty output set A of detected noisy examples (step 2).  The main loop (steps 3-16) is repeated for each training subset Ei.  In step 4, subset Et is formed which includes all examples from E except those in Ei, which then is used as the input an arbitrary inductive learning algorithm that induces a hypothesis (a classifier) Hj (step 6).  Those examples from Ei for which majority of the hypotheses does not give the correct classification are added to A as potentially noisy examples (step 14).” In other words, the algorithm is a conflict detection system which detects mislabeled items.  Examiner notes that this algorithm will detect conflicts in the case of a particular training datum being labeled with two conflicting labels because it examines every element individually.  It also detects if both conflicting labels are incorrect.)

    PNG
    media_image1.png
    603
    696
    media_image1.png
    Greyscale

Thus far, Guan does not explicitly teach in response to discovering the conflict between the first training data and the second training data for the machine learning system, adjusting the different labels of the first training data and the second training data; and
Sun teaches in response to discovering the conflict between the first training data and the second training data for the machine learning system, adjusting the different labels of the first training data and the second training data; and (Sun, page 1, column 1, paragraph 2, line 31 “Simply eliminating all the instances suspected noise will determinately lost (sic) much useful information in them, thus correcting these instances should be the first choice.  This paper suggests a new approach which uses a Bayesian classifier to identify and correct mislabeled instances.” And, page 2, column 1, paragraph 1, line 7 “Generally, the most challenging task in identifying noise is how to distinguish the mislabeled errors from the exceptions to general rules.  As the discussion above a Bayesian classifier can be used to address this problem.  A Bayesian classifier trained over part of the training data is used to classify the other instances. The probability distribution of the classified instance belonging to each class label can be used to identify noise error and exception error.  The instance who’s original label is different from the predicted label, and the probability of which belonging to the predicted label equals 1 or very close to 1, is identified as noise and can be corrected using the predicted label. The instance with almost equal values in the probability distribution should be identified as an exception.” And, page 2, column 2, paragraph 4, line 1 “The procedures of our proposed approach are given in Algorithm 1 and Algorithm 2.  As shown in Algorithm 1, we first call the procedure evaluate() in Algorithm 2 to calculate the entropy of each instance in training data set S.” In other words, can be corrected using the predicted label is adjusting the different labels of the first training data and the second training data. See algorithms 1 and 2.)

    PNG
    media_image2.png
    710
    474
    media_image2.png
    Greyscale

Both Sun and Guan are directed to detecting errors in labeled training data for machine learning.  In view of the teaching of Guan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun into Guan.  This would result in being able to correct mislabeled data after detecting that it is in error.
One of ordinary skill in the art would be motivated to do this in order to provide better training data to machine learning systems.
training the machine learning system using the first training data and the second training data with the adjusted labels.  (Sun, page 1, column 1, paragraph 1, line 10 “This paper focus on improving the quality of the training data by identifying and correcting mislabeled instances prior to apply the learning algorithm, thereby increasing prediction accuracy. (sic)” In other words, learning algorithm is learning system, correcting mislabeled instances prior to applying the learning algorithm is using the first training data and the second training data with the adjusted labels.)
Regarding claim 2,
	The combination of Sun and Guan teach the method of claim 1,
	further comprising: discovering the conflict by: generating unsupervised clustering similar ground truth training data to create a training data cluster; and (Guan, page 3, column 1, paragraph 4, line 1 “Both majority filtering and consensus filtering employ multiple classifiers to detect the noisy instances through n-cross-validation.  In cross i, subset i is extracted and checked. The combination of other subsets is used as training data to construct a set of classifiers based on the learning algorithms, which further classify the instances in subset i to detect the noises.  The reliability of these classifiers therefore is crucial and the noise detection performance is expected to improve when the classification accuracies of these classifiers are increased.  Our approach is to utilize the unlabeled data to increase the classification accuracies of the classifiers.” In other words, utilize unlabeled data is generate unsupervised clustering.  See Algorithm 3.)

    PNG
    media_image3.png
    551
    452
    media_image3.png
    Greyscale

	performing cross validation of the training data cluster in order to filter out training data that creates a false positive from the artificial intelligence.  (Guan, page 3, column 1, paragraph 4, line 1 “Both majority filtering and consensus filtering employ multiple classifiers to detect the noisy instances through n-cross-validation.  In cross i, subset i is extracted and checked. The combination of other subsets is used as training data to construct a set of classifiers based on the learning algorithms, which further classify the instances in subset i to detect the noises.  The reliability of these classifiers therefore is crucial and the noise detection performance is expected to improve when the classification accuracies of these classifiers are increased.  Our approach is to utilize the unlabeled data to increase the classification accuracies of the classifiers.” In other words, n-cross-validation is cross validation.)
Regarding claim 3,
The combination of Sun and Guan teach the method of claim 1,
wherein the conflict is a result of human error by human labelers when labeling the first training data and the second training data.  (Guan teaches detection of mislabeled data.  See paragraph 11 above.  Further, Guan teaches detection of mislabeled data regardless of the source of the mislabeling.)
Regarding claim 4,
	The combination of Sun and Guan teach the method of claim 1,
wherein the conflict is a result of a vagueness in one or more of the different labels. (Sun, page 2, column 1, paragraph 1, line 7 “Generally, the most challenging task in identifying noise is how to distinguish the mislabeled errors from the exceptions to general rules.  As the discussion above a Bayesian classifier can be used to address this problem.  A Bayesian classifier trained over part of the training data is used to classify the other instances. The probability distribution of the classified instance belonging to each class label can be used to identify noise error and exception error.  The instance who’s original label is different from the predicted label, and the probability of which belonging to the predicted label equals 1 or very close to 1, is identified as noise and can be corrected using the predicted label. The instance with almost equal values in the probability distribution should be identified as an exception.” And, page 2, column 2, paragraph 4, line 1 “The procedures of our proposed approach are given in Algorithm 1 and Algorithm 2.  As shown in Algorithm 1, we first call the procedure evaluate() in Algorithm 2 to calculate the entropy of each instance in training data set S.” In other words, the instance with almost equal values is the result of a vagueness in one or more of the different labels.)

Regarding claim 5,
The combination of Sun and Guan teach the method of claim 1,
	wherein the machine learning system is a deep neural network, and wherein the first training data and the second training data for the machine learning system are generated from a data document. (Guan, see paragraph 11, Algorithm 1 MajorityFiltering above. It is pseudocode and does not distinguish whether the data items are words from documents or images.  It can be used in either case.  Further, the algorithm does not distinguish between the types of machine learning systems that will use the data for training.)
Regarding claim 6,
	The combination of Sun and Guan teach the method of claim 1,
	wherein the machine learning system is a convolutional neural network, and wherein the first training data and the second training data for the machine learning system are generated from photographs. (Guan, see paragraph 11, Algorithm 1 MajorityFiltering above. It is pseudocode and does not distinguish whether the data items are words from documents or images.  It can be used in either case.  Further, the algorithm does not distinguish between the types of machine learning systems that will use the data for training.) 
Claims 7-12 are computer program product claims corresponding to method claims 1-6, respectively.  Outside of that, they are the same. It is implicit that a computer implemented method requires a processor and memory and is able to create and read computer program products.  Therefore, claims 7-12 are rejected for the same reasons as claims 1-6 respectively.
Claims 14-19 are computer system claims corresponding to method claims 1-6, respectively.  Outside of that, they are the same.  It is implicit that a computer implemented method requires a computer system with a processor and memory.  Therefore, claims 14-19 are rejected for the same reasons as claims 1-6.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan, Sun, and Schikuta et al (A Cloud-Based Neural Network Simulation Environment, herein Schikuta).
Regarding Claim 13 
	The combination of Sun and Guan teaches the computer program product of claim 7,
	Thus far, the combination of Sun and Guan does not explicitly teach wherein the program code is provided as a service in a cloud environment. 
	Schikuta teaches wherein the program code is provided as a service in a cloud environment. (Schikuta, page 1, paragraph 1, line 1 “We present N2Sky, a novel Cloud-based neural network simulation environment.”  In other words a Cloud-based neural network simulation environment is program code provided as a service in a cloud environment.)
	Both Schikuta and the combination of Sun and Guan are directed to machine learning generally and improvement of machine learning.  In view of the teaching of Sun and Guan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schikuta into the combination of Sun and Guan.  This would result in being able to provide the program code in a cloud environment.
One of ordinary skill in the art would be motivated to do this in order to provide the ability to improve data quality in a cloud environment. 

Claim 20 is a computer system claim corresponding to computer program product claim 13.  Outside of that, they are the same.  Therefore, Claim 20 is rejected for the same reasons as claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124